BARRY HELFAND, ESQ.

DAVID MARTELLA, ESQ.
ll0 N. WASHINGTON ST.

SUITE 502
ROCKVILLE, MD 20850
301-251-9001

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND
UNITED STATES OF AMERICA )
)
Vv. ) Criminal Case No. PJM 19-0433
)
ZHI TIANG LANG )
)
)

Defendant

 

 

 

DEFENDANT’S PERMISSION TO AMEND PRETRIAL CONDITIONS

COMES NOW, the Defendant, ZHI TIANG LANG, by and through Counsel, Barry H.
Helfand, Esquire and Paul F. Kemp, Esquire, respectfully requesting that this Honorable Court
Amend the Defendant’s bond to permit him to live in his dorm room during the school semester
and as reasons therefore states as follows:

1. On or about September 25, 2019 the Defendant was placed on U.S. Pre-Trial Services,
with the condition that he is in the custody of his father, Zhi Lang, at an address approved by
Pre-Trial Services.

2. The Defendant has been in compliance with Pre-Trial services since September 25,
2019.

3. The Defendant’s mother, Tia Li, is a Florida resident, who is scheduled to visit her
son for the holidays on or about December 23, 2019 through January 2, 2020. Ms. Li would
like to spend the Holiday’s with her son residing at a Hotel with an address approved by Pre-
Trial Services.

4. Ms. Li, will agree to supervise the Defendant in accordance with all the conditions of
his release, and to use every effort to assure the Defendant’s appearance at all scheduled court
proceedings, and to notify the Court immediately if the Defendant violates any condition of

release or disappears.

 
BARRY HELFAND, ESQ.

DAVID MARTELLA, ESQ.
110 N. WASHINGTON ST.

SUITE 502
ROCKVILLE, MD 20850
301-251-9001

 

 

5. The next scheduled Court date is January 8, 2020 for sentencing.

WHEREFORE, it is respectfully requested that this Honorable Court issue an order

granting Mr. Lang permission to reside with his mother during December 23, 2019 through

January 2, 2020 at a Hotel with an address approved by Pre-Trial Services and further relief as

this Court deems just, equitable, and appropriate.

DATE: December 9, 2019

Respectfully submitted,

BARRY H. HELFAND, P.A.

__/s/_Barry H. Helfand__

Barry H. Helfand, Esq.

Bar Number: 6310010034

Law Offices of Barry H. Helfand, P.A.
110 North Washington Street, #502
Rockville, Md. 20850

(301) 251-9001 — Telephone

(301) 251-1846 — Facsimile

Counsel for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on this 9th day of December 2019, a copy of the Defendant’s

Request was caused to be served by filing that document with the Clerk of the Court under the

Court’s CM/CEF system, which electronically transmits a copy to the registered participants as

identified on the Notice of Electronic Filing, and paper copies will be mailed by first class mail,

postage pre-paid, to those identified as non-registered participants.

___/s/_Barry H. Helfand__

Barry H. Helfand, Esq.

 
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA )
Vv. Criminal Case No. PJM 19-0433
ZHI TIANG LANG
Defendant
ORDER

UPON CONSIDERATION of the foregoing Defendant’s Permission to Amend Pretrial
Conditions filed herein by the Defendant, it is this day of December 2019, by the
United State’s District Court for the District of Maryland, hereby,

ORDERED that the Defendant may reside with his mother during December 23, 2019

through January 2, 2020 at a Hotel with an address approved by Pre-Trial Services.

 

Peter J. Messitte
Senior United States District Judge

BARRY HELFAND, ESQ.
DAVID MARTELLA, ESQ.
110 N. WASHINGTON ST.
SUITE 502
ROCKVILLE, MD 20850
301-251-9001

 

 

 
